Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the reference to us under the heading "Other Service Providers" in this Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A for the Eaton Vance Variable Trust ("Registration Statement") with regard to Eaton Vance VT Large-Cap Value Fund. /s/ PricewaterhouseCoopers LLP PRICEWATERHOUSECOOPERS LLP Boston, Massachusetts December 15, 2006
